Case 4:20-cv-00258-JED-CDL Document 15 Filed in USDC ND/OK on 03/29/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  YANTIS CORNELIUS YOUNG,                          )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )       Case No. 20-CV-258-JED-CDL
                                                   )
  RONNIE LEATHERMAN,                               )
                                                   )
                 Defendant.                        )

                                     OPINION AND ORDER

         The Federal Rules of Civil Procedure set a time limit for proper service of process.

         If a defendant is not served within 90 days after the complaint is filed, the court—
         on motion or on its own after notice to the plaintiff—must dismiss the action
         without prejudice against that defendant or order that service be made within a
         specified time. But if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period.

  Fed. R. Civ. P. 4(m). Rule 4(l) provides that, unless service is waived, proof of service must be

  made to the Court.

         Plaintiff filed this action on June 5, 2020. On January 5, 2021, the Court directed Plaintiff

  to, no later than January 26, 2021, file evidence that Defendant Ronnie Leatherman has been served

  in accordance with Rule 4. (Doc. 13). Plaintiff has neither complied nor shown good cause for his

  failure to do so. Accordingly, his claims against Mr. Leatherman are dismissed without prejudice.

         SO ORDERED this 29th day of March, 2021.
